EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Albert B. Deaver, Jr. on 25 July 2022.
This Examiner’s Amendment is based on the claims filed on 21 March 2022. The application has been amended as follows: 
Claim 22, line 1: “11” is replaced by - -21- -
Claim 32, line 1: “30” is replaced by - -31- -
Claim 33, line 1: “30” is replaced by - -31- -
Claim 34, line 1: “30” is replaced by - -31- -
Claim 37, line 1: “30” is replaced by - -31- -
Claim 38, line 1: “30” is replaced by - -31- -
Claim 39, line 1: “30” is replaced by - -31- -
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
With regards to claim 21, US 2009/0271096 A1 to Matsubara discloses a method of reducing undesirable emissions from internal combustion engine exhaust, comprising: providing a catalytic reaction chamber (see Fig. 3) having an inlet and an outlet, a first catalyst (15) having a catalytic function and disposed between the inlet and the outlet, and a second treatment device (16) disposed between the inlet and the outlet and about the first catalyst, the second treatment device having a function (HC adsorber) different from the catalytic function of the first catalyst; flowing engine exhaust away from the engine and into a catalytic reaction chamber inlet; passing a first portion of the engine exhaust entering the catalytic reaction chamber inlet across a first the first catalyst and through the catalytic reaction chamber outlet (see arrows through element 15); passing a second portion of the engine exhaust entering the catalytic reaction chamber inlet across the second treatment device having a function different from the first catalyst surface (see arrows passing through element 16); diverting the second portion of the engine exhaust that has passed across the second catalyst to the catalytic reaction chamber inlet; and mixing the diverted second portion of the engine exhaust with engine exhaust entering the catalytic reaction chamber inlet (see arrows on left side of figure). 
The prior art of record when considered as a whole, alone or in combination neither anticipates nor renders obvious without improper hindsight, the combination of the method above and a second catalyst having a catalytic function different from the catalytic function of the first catalyst. Replacing the HC adsorber (16) of Matsubara with a second catalyst having a different catalytic function from the first catalyst would materially change the function of Matsubara for its intended purpose of trapping HC released at engine starting.
With regards to claim 31, US 6,016,654 A to Schatz discloses a method of reducing undesirable components in internal combustion engine exhaust, comprising providing a catalytic reaction chamber (12, Fig. 6) having an inlet and an outlet, a first catalyst (24) having a catalytic function and disposed between the inlet and the outlet, and a second catalyst (14) disposed between the inlet and the outlet and about the first catalyst; flowing engine exhaust away from the engine and into the catalytic reaction chamber inlet (see bold arrows in Fig. 6); passing the engine exhaust entering the catalytic reaction chamber inlet across the first catalyst; passing a first portion of the engine exhaust that has passed across the first catalyst through the catalytic reaction chamber outlet (see bold arrows in Fig. 6); diverting a second portion of the engine exhaust that has passed across the first catalyst across the second catalyst in a countercurrent direction to the engine exhaust passing across the first catalyst (see narrow arrows in Fig. 6); and mixing the diverted second portion of the engine exhaust with engine exhaust entering the catalytic reaction chamber inlet (by means of openings 25).
In reference to claim 31, the prior art of record when considered as a whole, alone or in combination neither anticipates nor renders obvious without improper hindsight, the combination of the method above and a second catalyst disposed about the first catalyst having a catalytic function different from the catalytic function of the first catalyst.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
25 July 2022